United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Salem, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 13-2127
Issued: July 28, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
PATRICIA HOWARD FITZGERALD, Acting Chief Judge1
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 17, 2013 appellant, through her attorney, filed a timely appeal of a
June 26, 2013 Office of Workers’ Compensation Programs’ (OWCP) merit decision terminating
her wage-loss benefits. Pursuant to the Federal Employees’ Compensation Act2 (FECA) and
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to consider the merits of the case.
ISSUE
The issue is whether OWCP met its burden of proof to terminate appellant’s wage-loss
compensation benefits effective December 27, 2012.
On appeal, counsel argued that appellant had submitted the necessary medical opinion
evidence to establish cervical radiculopathy and disc herniations. He further argued that the
report of Dr. Kenneth P. Heist, an osteopath and a Board-certified orthopedic surgeon, was not
1

Effective May 20, 2014, Patricia Howard Fitzgerald was appointed Acting Chief Judge.

2

5 U.S.C. § 8101 et seq.

sufficiently well reasoned to carry the weight of the medical evidence or that there was a conflict
of medical opinion evidence.
FACTUAL HISTORY
On June 21, 2011 appellant, then a 44-year-old city carrier, filed an occupational disease
claim alleging that she developed pain in her neck and shoulders, left arm and numbness in her
left hand on April 1, 2011. She first attributed her condition to her employment duties of
carrying a heavy mailbag on her left shoulder and carrying mail in her arm on May 3, 2011.
Appellant underwent a cervical magnetic resonance imaging (MRI) scan on June 16, 2011 which
demonstrated osteoarthritis at C4-5, C5-6 and C6-7. OWCP denied her claim by decision dated
September 26, 2011.
Appellant requested an oral hearing before an OWCP hearing representative on
October 13, 2011.
Dr. Shahla Vakili, a Board-certified neurologist, examined her on
October 5, 2011 and diagnosed cervical radiculopathy. He stated that appellant’s condition was
related to her lifting and carrying at work and noted that she did not have any problem or injury
previously. Dr. William L. Chollak, a Board-certified orthopedic surgeon, completed a report on
October 4, 2011 and diagnosed left cervical radiculopathy noting that her condition had been
confirmed with electromyogram (EMG) and MRI scan studies. He stated that appellant
experienced overuse at work including quick motions and lifting with her left arm. Dr. Chollak
opined that the only cause for her condition was overuse as a letter carrier. Appellant underwent
an EMG on June 1, 2011 which demonstrated mild irritation of the C5 roots bilaterally more on
the left.
Appellant testified at the oral hearing on January 17, 2012. Dr. Vakili submitted reports
dated January 11 and February 6, 2010 and listed his findings on May 25, 2011 including
limitation of neck movement and spasms of the paraspinal muscles. He reviewed diagnostic
testing and found C5-6 and C6-7 disc bulges and neuroforaminal stenosis. Dr. Vakili diagnosed
cervical radiculopathy. He noted that appellant reported no problems prior to May 2011 and
opined that her condition was related to her work duty of carrying mail. Dr. Vakili stated that
she was totally disabled and that she could not carry heavy weights.
By decision dated March 27, 2012, OWCP’s hearing representative affirmed the
September 26, 2011 denial of appellant’s claim.
Counsel requested reconsideration on August 8, 2012. Dr. Vakili completed a report on
August 4, 2012. He stated that appellant’s work activities resulting in overuse of her left arm as
well as bending, twisting, lifting, reaching, sorting, casing, pushing, pulling and delivering mail
were sufficient to cause disc displacement and compression of the nerve root. Dr. Vakili
provided work restrictions for four hours a day of sitting, standing, walking, stooping, climbing
stairs and simple grasping as well as performing a desk job with intermittent walking every 30
minutes.
OWCP referred appellant for a second opinion evaluation with Dr. Heist. In a report
dated October 24, 2012, Dr. Heist reviewed her medical and factual history. He found that
appellant’s cervical spine showed a normal lordotic curve with no evidence of paravertebral

2

muscle guarding or cervical radiculopathy, gross muscle weakness or atrophy. Dr. Heist
diagnosed cervical dorsal and lumbar sprains as well as left shoulder sprain. He stated,
“Clinically, [appellant] demonstrated a slight restriction of motion that was caused by her mild
preexisting degenerative changes. There were no objective signs of cervical or lumbar
radiculopathy. There were no signs of radiculopathy on MRI scan studies.” Dr. Heist opined
that appellant’s sprains had resolved and stated that she was capable of returning to work full
time without restrictions.
On November 19, 2012 OWCP accepted appellant’s claim for left shoulder sprain,
thoracic sprain, lumbar sprain and neck sprain. Appellant then filed claims for compensation
requesting wage-loss compensation from July 23, 2011 through November 16, 2012 and
November 17 through 30, 2012. On June 6, 2012 the postmaster informed appellant that there
was no light-duty work available within her restrictions.
In a letter dated November 30, 2012, counsel requested reconsideration and asked that
OWCP expand appellant’s claim to include herniated discs in the cervical and thoracic spines
with radiculopathy based on the June 4, 2012 MRI scan and Dr. Vakili’s reports.
Appellant filed an additional claim for compensation on December 18, 2012 requesting
compensation for leave without pay from December 1 through 14, 2012.
By decision dated December 27, 2012, OWCP terminated appellant’s compensation
benefits effective that date. It stated that Dr. Heist’s report established that she did not have
residuals of the accepted conditions and that there were no objective clinical findings which
correlated disability with her work injury. OWCP stated that the weight of the medical evidence
demonstrated that appellant no longer had a disability from work due to her accepted conditions.
Counsel requested an oral hearing on January 3, 2012. Dr. Megha Mendriatta, a family
practitioner, completed reports on October 2 and December 27, 2012 as well as January 24, 2013
and diagnosed cervical radiculopathy. She opined that appellant’s preexisting cervical
spondylysis was aggravated by heavy lifting in the performance of duty. Dr. Mendriatta stated
that appellant could work with restrictions on overhead lifting. Counsel appeared at the oral
hearing on April 10, 2013 and argued that appellant’s claim should be expanded to include
cervical radiculopathy.
By decision dated June 26, 2013, OWCP’s hearing representative found that OWCP met
its burden of proof to terminate appellant’s entitlement to wage-loss compensation effective
December 27, 2012. He found that Dr. Heist’s report represented the weight of the medical
evidence and established that there were no clinical or diagnostic findings of cervical
radiculopathy and that appellant’s restricted range of motion was caused by preexisting
degenerative changes. The hearing representative stated that appellant was not disabled from
work due to her accepted conditions.

3

LEGAL PRECEDENT
Once OWCP accepts a claim, it has the burden of proving that the disability has ceased or
lessened in order to justify termination or modification of compensation benefits.3 After it has
determined that an employee has disability causally related to his or her federal employment,
OWCP may not terminate compensation without establishing that the disability has ceased or
that it is no longer related to the employment.4
When there are opposing reports of virtually equal weight and rationale, the case will be
referred to an impartial medical specialist pursuant to section 8123(a) of FECA which provides
that, if there is disagreement between the physician making the examination for the United States
and the physician of the employee, the Secretary shall appoint a third physician who shall make
an examination and resolve the conflict of medical evidence.5 This is called a referee
examination and OWCP will select a physician who is qualified in the appropriate specialty and
who has no prior connection with the case.6
ANALYSIS
Appellant alleged that she developed an occupational disease in April 2011. OWCP
accepted her claim for left shoulder sprain, thoracic sprain, lumbar sprain and neck sprain on
November 19, 2012. Appellant then filed a series of claims for wage-loss compensation. By
decision dated December 27, 2012, OWCP terminated her right to wage-loss compensation
effective that date. On June 26, 2013 OWCP’s hearing representative affirmed this decision.
The Board finds that this case is not in posture for decision. Appellant submitted medical
evidence from her attending physicians, Drs. Vakili and Chollak, beginning in October 2011.
The physicians reviewed her employment duties and provided a diagnosis of cervical
radiculopathy based on electrodiagnostic studies including EMG and MRI scan. Both physicians
opined that appellant’s condition was due to her employment duties and offered some reasoning
in support of their opinions noting that there was a relationship between her diagnosed condition
and her employment. Dr. Vakili further opined that she was totally disabled due to her
employment injuries for a period. Dr. Mendriatta began examining appellant on October 2, 2012
and diagnosed cervical radiculopathy. In brief reports, she opined that appellant’s preexisting
cervical spondylysis was aggravated by heavy lifting in the performance of duty and stated that
appellant could work with restrictions on overhead lifting.
OWCP referred appellant for a second opinion evaluation with Dr. Heist, who examined
her on October 24, 2012 and found that her physical examination demonstrated slight loss of
range of motion, but no evidence of paravertebral muscle guarding or cervical radiculopathy,
gross muscle weakness or atrophy. Dr. Heist diagnosed sprains of the cervical and lumbar spine
3

Mohamed Yunis, 42 ECAB 325, 334 (1991).

4

Id.

5

5 U.S.C. §§ 8101-8193, 8123; M.S., 58 ECAB 328 (2007); B.C., 58 ECAB 111 (2006).

6

R.C., 58 ECAB 238 (2006).

4

as well as the left shoulder. He attributed appellant’s loss of range of motion to “mild
preexisting degenerative changes.” Dr. Heist concluded that there were no objective signs of
cervical or lumbar radiculopathy and no signs of radiculopathy on MRI scan. He opined that
appellant’s sprains had resolved and stated that she was capable of returning to work full time
without restrictions at the time of his examination.
The Board finds that there is a conflict of medical opinion evidence between the opinions
of Dr. Vakili, in his reports of February 6 and August 4, 2012 and Dr. Heist for OWCP on both
the condition which was caused by appellant’s employment and the degree and period of
disability resulting from her employment-related conditions. The reports are based on a proper
history of injury, provide physical findings and address the issue of causal relationship between
appellant’s employment and her diagnosed condition. The Board finds the outstanding medical
issues must be addressed and resolved by an impartial medical examiner, pursuant to 5 U.S.C.
§ 8123(a).
Due to the existing conflict of medical opinion evidence, the Board finds that OWCP
failed to meet its burden of proof to terminate appellant’s wage-loss compensation effective
December 27, 2012.
CONCLUSION
The Board finds that OWCP failed to meet its burden of proof to terminate appellant’s
compensation benefits effective December 27, 2012 due to an unresolved conflict in medical
opinion evidence.

5

ORDER
IT IS HEREBY ORDERED THAT the June 26, 2013 decision of the Office of
Workers’ Compensation Programs is reversed.7
Issued: July 28, 2014
Washington, DC

Patricia Howard Fitzgerald, Acting Chief Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

Richard J. Daschbach, Chief Judge, who participated in the preparation of the decision, was no longer a member
of the Board after May 16, 2014.

6

